DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 11 Feb. 2021
	Claims 1, 2 and 4-21 are pending in this case. Claims 1, 13 and 18 are independent claims

Applicant’s Response
In Applicant’s Response dated 11 Feb. 2021, Applicant amended claims 1, 5-7, 13 and 21; argued against all rejections previously set forth in the Office Action dated 6 Jan. 2021.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Culberson on 01 Jun 2021.
	Please amend the application as follows:
In the claims:

1.	(Previously Presented) In a digital medium environment for reviewing document designs, a method implemented by a computing device, the method comprising:
importing, to a document design generated by a design application implemented on the computing device, a reviewer comment about the document design made via a review application implemented on an additional computing device;
adding, via the design application, a reply comment to the reviewer comment as part of a comment hierarchy in the document design that indicates comment sequences and comment links for the document design;

generating, via the design application, conversion data that describes conversion of a coordinate position of the reply comment in the document design based on a first coordinate system used by the design application into a coordinate position that describes a position of the reply comment based on a second, different coordinate system used by the review application, said generating including generating a transformation matrix for converting coordinate positions in the first coordinate system to coordinate positions in the second coordinate system, constructing a vector from coordinates of a point on the reply comment, and multiplying the vector by the transformation matrix to generate the coordinate position of the reply comment in the second coordinate system; and
exporting the file and the conversion data to the review application.

2.	(Original) The method as described in claim 1, further comprising displaying the comment hierarchy with a link annotation between the reply comment and the reviewer comment.

3.	(Canceled)

4.	(Original) The method as described in claim 1, further comprising adding, via the design application, a designer comment as part of the comment hierarchy in the document design.

5.	(Previously Presented) The method as described in claim 4, wherein the designer comment includes a free-form drawing; and
the exporting comprises:
extracting one or more path points of the free-form drawing from the design application; and
converting the one or more path points from the first coordinate system used by the design application to the second coordinate system usable by the review application.

6.	(Previously Presented) The method as described in claim 4, wherein the designer comment includes an indication of a text range of the document design; and
the exporting comprises for each line of text in the text range:
determining sets of continuous characters having a same font height;
determining bounding boxes for the sets of continuous characters; and
converting coordinates of corners of the bounding boxes from the first coordinate system used by the design application to the second coordinate system usable by the review application.


providing the coordinates of the corners of the bounding boxes resulting from the converting to an application protocol interface (API); and
executing the API to generate the file representing the document design.

8.	(Original) The method as described in claim 6, wherein the exporting further comprises:
determining a current page of the file;
determining, based on the coordinates of the corners of the bounding boxes resulting from the converting, one or more of the bounding boxes not on the current page; and
discarding the coordinates of the corners of the bounding boxes resulting from the converting for the one or more bounding boxes to prevent comment duplication.

9.	(Original) The method as described in claim 4, wherein the designer comment includes:
an indication of a text range of the document design; and
at least one of a strike-through, an underline, or a highlight of text in the text range.

10.	(Original) The method as described in claim 1, wherein the exporting comprises populating a reply field of the file that links the reply comment to the reviewer comment as a reply.

11.	(Original) The method as described in claim 1, wherein the importing comprises:
associating the reviewer comment with a destination of the document design in the design application, the destination denoted by an indicator of at least one of a page, an object displayable in the document design, or text of the document design; and
storing the reviewer comment and the destination as part of a document object model of the document design.

12.	(Original) The method as described in claim 1, wherein the importing and the exporting comprise communicating the comments of the comment hierarchy between the design application and the review application via a web interface to implement an online review.

13-21.	(Canceled)

22.	(New) A document review system comprising:
a memory storing a document and a document design that defines a layout of the document; and 
at least one processor implemented to execute a design application to:

add a reply comment to the reviewer comment as part of a comment hierarchy in the document design that indicates comment sequences and comment links for the document design;
generate a file in a file format that is viewable with the review application and not viewable with the design application, the file representing the document design and preserving the comment hierarchy in the document design;
generate conversion data that describes conversion of a coordinate position of the reply comment in the document design based on a first coordinate system used by the design application into a coordinate position that describes a position of the reply comment based on a second, different coordinate system used by the review application, including to generate a transformation matrix for converting coordinate positions in the first coordinate system to coordinate positions in the second coordinate system, construct a vector from coordinates of a point on the reply comment, and multiply the vector by the transformation matrix to generate the coordinate position of the reply comment in the second coordinate system; and
export the file and the conversion data to the review application.

23.	(New) The document review system as described in claim 22, wherein the design application is further implemented to add a designer comment as part of the comment hierarchy in the document design.

24.	(New) The document review system as described in claim 23, wherein the designer comment includes a free-form drawing; and
to export the file and the conversion data comprises to:
extract one or more path points of the free-form drawing from the design application; and
convert the one or more path points from the first coordinate system used by the design application to the second coordinate system usable by the review application.

25.	(New) The document review system as described in claim 23, wherein the designer comment includes an indication of a text range of the document design; and
to export the file and the conversion data comprises for each line of text in the text range:
determine sets of continuous characters having a same font height;
determine bounding boxes for the sets of continuous characters; and
convert coordinates of corners of the bounding boxes from the first coordinate system used by the design application to the second coordinate system usable by the review application.


provide the coordinates of the corners of the bounding boxes resulting from the converting to an application protocol interface (API); and
execute the API to generate the file representing the document design.

27.	(New) In a document review environment, a system comprising:
at least one processor implemented on at least one computing device; and
an import module executable by the at least one processor to import a reviewer comment about a document design made via a review application implemented on an additional computing device;
a comment module executable by the at least one processor to add a reply comment to the reviewer comment as part of a comment hierarchy in the document design that indicates comment sequences and comment links for the document design;
a document design module executable by the at least one processor to generate a file in a file format that is viewable with the review application and not viewable with the design application, the file representing the document design and preserving the comment hierarchy in the document design;
an export module executable by the at least one processor to:
generate conversion data that describes conversion of a coordinate position of the reply comment in the document design based on a first coordinate system used by the design application into a coordinate position that describes a position of the reply comment based on a second, different coordinate system used by the review application, including to generate a transformation matrix for converting coordinate positions in the first coordinate system to coordinate positions in the second coordinate system, construct a vector from coordinates of a point on the reply comment, and multiply the vector by the transformation matrix to generate the coordinate position of the reply comment in the second coordinate system; and
export the file and the conversion data to the review application.

28.	(New) The document review system as described in claim 27, wherein the comment module is further executable by the at least one processor to add a designer comment including a free-form drawing as part of the comment hierarchy in the document design, and wherein the export module is further executable by the at least one processor to:
extract one or more path points of the free-form drawing from the design application; and
convert the one or more path points from the first coordinate system used by the design application to the second coordinate system usable by the review application.

29.	(New) The document review system as described in claim 27, wherein the comment module is further executable by the at least one processor to add a designer comment including an 
determine sets of continuous characters having a same font height;
determine bounding boxes for the sets of continuous characters; and
convert coordinates of corners of the bounding boxes from the first coordinate system used by the design application to the second coordinate system usable by the review application.

30.	(New) The document review system as described in claim 29, wherein to export the file and the conversion data further comprises executing the export module by the at least one processor to:
provide the coordinates of the corners of the bounding boxes resulting from the converting to an application protocol interface (API); and
execute the API to generate the file representing the document design.


Reasons for Allowance
Claims 1, 2, 4-12 and 22-30 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to Applicant Remarks and Amendments dated 11 Feb. 2021 and the combination of the recited limitations in the independent claims in the Examiner’s Amendment, when considered as a whole, the cited prior art of record fails to teach or reasonably suggest the combination of limitations of the claimed invention, as recited in independent claims 1, 22 and 27, Thus, the combination of the limitations of the independent claims is novel and non-obvious.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768